DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on 13 NOV 2020 has been entered.
Drawings
14 OCT 2020 amendments to FIG. 4 are NOT entered. Applicants’ 26 FEB 2020 election (REM page 7) without traverse of Invention I, Species II, embodiment shown in FIG. 2, has been acknowledged. See Page 2 of 17 MAR 2020 non-final rejection Office action.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claim 2’s “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”, “the upper insulating layer entirely covering the conductive structure”; and claim 3’s “an intermediate insulating layer co-planar with and between the conductive pad and a top layer of 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Specification
14 OCT 2020 amendments to paragraph [0039] are NOT entered. Applicants’ 26 FEB 2020 election (REM page 7) without traverse of Invention I, Species II, embodiment shown in FIG. 2, has been acknowledged. See Page 2 of 17 MAR 2020 non-final rejection Office action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: claim 2, “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”, “the upper insulating layer entirely covering the conductive structure”; and claim 3, “an intermediate insulating layer co-planar with and between the conductive pad and a top layer of the conductive structure”. Cf. intrinsic .
Appropriate correction is required.
New Grounds of Rejection
A new ground of rejection, prior art reference ZHANG et al. (US 20150279817), appears below.
Claim Rejections – 35 USC § 112
See previous Office action for a quotations of 35 U.S.C. 112(a)(b).
Claims 2, 3, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support the following: claim 2, “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”, “the upper insulating layer entirely covering the conductive structure”; and claim 3, “an intermediate insulating layer co-planar with and between the conductive pad and a top layer of the conductive structure”. Cf. intrinsic evidence at [0008], [0024]-[0027], and [0052] of US 20190131229. Cf. also semiconductor structure, e.g., silicon bridge, 400 depicted in FIG. 4 of the claimed invention.
Claims 2, 3, and all subsequent depending claims therein are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites, inter alia, “a conductive structure laterally adjacent to the metallization structure and the conductive pad, the conductive structure comprising a vertically dense arrangement of lines and vias aligned along a common axis”. As noted above, a reference character for “conductive structure” does not exist. The recitation renders claim 2 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 2. For example, the term “vertically dense” is relative terminology not associated with a standard. See MPEP § 2173.05(b) and intrinsic evidence concerning FIG. 4 at paragraph [0039] of US 20190131229. As noted above, applicants’ 26 FEB 2020 election of the embodiment shown in FIG. 2, has been acknowledged. See Page 2 of 17 MAR 2020 non-final rejection Office action. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the recited portion and earlier described elements. For example, it is not definite where the conductive structure begins and ends in relation to the metallization structure and the conductive pad. Cf. lines 4-7 of claim 2. Claim 2 has been interpreted in view of the specification without improperly importing limitations from the specification into the claim.
Claim 3 describes, inter alia, “between the conductive pad and a top layer of the conductive structure”. The description renders claim 3 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 3. Moreover, the described portion is amenable to multiple plausible constructions because the relationship, e.g., independent or related, is indefinite between the description and earlier recited elements. For example, it is not definite where the top layer of the conductive structure is. As noted above, a reference character for “conductive structure” does not exist.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 2-13 are rejected under 35 U.S.C. 103 as obvious over embodiments of Okutsu et al. (US 20140097861; below, “Okutsu” – previously cited) as evidenced in or in view of ZHANG et al. (US 20150279817; below, “ZHANG”). MPEP § 2143(A)-(G).
RE 2, MPEP § 2163.06(I) and insofar as definite, Okutsu, in FIGS. 12-13 and related text, e.g., ABSTRACT, paragraphs [0001] to [0168], FIGS. 3-11 and 14-21B, discloses a semiconductor structure, comprising:

    PNG
    media_image1.png
    1017
    723
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    1338
    831
    media_image2.png
    Greyscale

a substrate (20) having a lower insulating layer (21) disposed thereon, the substrate (20) having a perimeter;
a metallization structure (FIG. 13) disposed on the lower insulating layer (21), the metallization structure comprising conductive routing disposed in a dielectric material stack (e.g., 22-29);
a conductive pad (30T) disposed in a plane above the metallization structure (FIG. 13), the conductive pad (30T) electrically coupled to the conductive routing of the metallization structure (FIG. 13);
2, 21G1. Giving the term “conductive structure” its broadest reasonable interpretation consistent with the specification, Okutsu’s 21G2, 21G1 satisfies this element. MPEP §§ 2111 and 2131. Cf. intrinsic evidence at US 20190131229’s paragraph [0052].) laterally adjacent to the metallization structure (FIG. 13) and the conductive pad (30T), the conductive structure (21G2, 21G1) comprising a vertically dense arrangement of lines and vias aligned along a common axis; and
an upper insulating layer (30) disposed on the conductive pad (30T), the upper insulating layer (30) having a perimeter substantially the same as the perimeter of the substrate (20), the upper insulating layer (30) having a hole exposing only a portion of the conductive pad (30T), and the upper insulating layer (30) entirely covering the conductive structure (21G2, 21G1) (see below for: wherein an entirety of the upper insulating layer (30) has a uniform thickness and is planar).
Okutsu discloses the claimed invention except for an entirety of the upper insulating layer has a uniform thickness and is planar. It would have been obvious … to modify the device of Okutsu wherein an entirety of an upper insulating layer is planar because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. ZHANG’s 284A in FIGS. 9-11 and related text, e.g., [0031] to [0033].
RE 3, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, further comprising an intermediate insulating layer (e.g., 29 under 30T) co-
RE 4, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 2, wherein the upper insulating layer (30) is a layer of silicon nitride. It would have been obvious … to use silicon nitride; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 5, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 4, wherein the layer of silicon nitride is a layer selected from the group consisting of a silicon rich silicon nitride layer, a silicon poor silicon nitride layer, and a stoichiometric silicon nitride layer (Si3N4). It would have been obvious … to use a silicon rich silicon nitride layer, a silicon poor silicon nitride layer, and a Si3N4; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 6, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 4, wherein the layer of silicon nitride has a thickness approximately in the range of 75-150 nanometers. However, the film thickness claim range of 75-150 nanometers is considered to be an obvious matter of finding an optimum workable range for some chosen design requirement utilizing the disclosure of Okutsu. Furthermore it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 7, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 2, wherein the conductive pad (30T) has a thickness of approximately 2 microns. However, the film thickness claim range of approximately 2 microns is considered to be an obvious matter of finding an optimum workable range for some chosen design requirement utilizing the disclosure of Okutsu. Furthermore it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill …. In re Aller, 105 USPQ 233 (CCPA 1955). Finally, any difference in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co. Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
RE 8, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the claimed invention except for the semiconductor structure of claim 2, wherein the conductive pad (30T) comprises copper. It would have been obvious … to use copper; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
RE 9, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the metallization structure (FIG. 13) comprises a bottommost metal 
RE 10, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 9, wherein the conductive pad (30T) is disposed on a layer comprising a terminal via structure (e.g., 30p) disposed in a second intermediate insulating layer (29 under 30T), and wherein the terminal via structure (e.g., 30p) couples the conductive pad (30T) to the uppermost metal line layer (e.g., 27W) of the metallization structure (FIG. 13).
RE 11, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the conductive pad (30T) is disposed in a layer of silicon oxide (e.g., [0107], [0109]).
RE 12, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the semiconductor structure is a silicon bridge.
RE 13, MPEP § 2163.06(I) and insofar as definite, Okutsu discloses the semiconductor structure of claim 2, wherein the substrate (20) is free from having semiconductor devices disposed therein.
Claims 2-13 are rejected.
Remarks
The 14 OCT 2020 amendment to claim 2 has been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ 16 OCT 2020 rebuttal arguments (REM pages 8-12) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815